Electronically Filed
                                                        Supreme Court
                                                        SCWC-30559
                                                        14-MAY-2013
                                                        01:18 PM




                             SCWC-30559

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

          JOSEPH PITTS, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30559; CR. NO. 09-1-0097)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
                AND ORDERING SUPPLEMENTAL BRIEFING
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Defendant-Appellant Joseph Pitts’

application for writ of certiorari filed on April 17, 2013, is

hereby accepted and will be scheduled for oral argument.

          The parties will be notified by the appellate clerk

regarding scheduling.

        IT IS FURTHER ORDERED that each of the parties shall file

a supplemental brief by May 31, 2013, not to exceed ten pages in

length, addressing whether the circuit court committed plain

error in not reinstating standby counsel and/or in not appointing
substitute counsel post-verdict for petitioner with regard to his

post-verdict motions and sentencing.

     DATED:   Honolulu, Hawai#i, May 14, 2013.


Kevin O’Grady                        /s/ Mark E. Recktenwald
for petitioner
                                     /s/ Paula A. Nakayama
Sonja J. McCullen
for respondent                       /s/ Simeon R. Acoba, Jr.

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack




                                 2